Opinion issued September 23, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00746–CV




FIRST CAPITAL INTEREST, L.L.C., Appellant

V.

MISSION BEND COMMERCIAL MAINTENANCE ASSOCIATION, INC.,
Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2001-21141




MEMORANDUM OPINIONAppellant First Capital Interest, L.L.C. has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing
fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant First Capital
Interest, L.L.C. did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.